Mr. Justice Lipscomb
delivered the opinion of the court.
The suit in this case was brought on a note of hand given by Holt to Lewis C. Clemmons, and indorsed by Clemmons to Payne. The suit was against the maker, and indorser, Clem-mons. Yerdict and judgment against both, from which Holt, the maker, brought a writ of error. The statement of facts on which the case is presented is short; but it appears that the sole defense relied on by Holt in the court below was the supposed defect of title from the administrators of Hensley to Clemmons. The effect of this defense was discussed and decided in the case of Holt vs. Clemmons, decided in this court a *479few days ago, and was held to be insufficient. In addition to the authority of that case, the following authorities are referred to in support of the decision of the court: Bumpas vs. Platner, 1 Johns. Ch. 213; Abbott vs. Allen, 2 Johns. Ch. 519; Van Lew vs. Parr, 2 Richardson’s Eq. R. 321.
The statement of facts discloses no fraudulent representations or concealment of facts. The judgment is affirmed.